Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “deduplicate unupdated data among data of the first volume; compress the deduplicated data to create compressed data; store the compressed data in a second volume of the storage device; select, when the snapshot is created for two or more generations, the second volume that corresponds to each of a plurality of snapshots that is created before a predetermined generation among the two or more generations; detect specific data from the compressed data that exists in the selected second volume based on a reference count of the compressed data, the reference count being a number of references to the compressed data made from logical addresses of the selected second volume and created as a result of the deduplication; collect and decompress detected pieces of the specific data when a number of the detected pieces of the specific data is equal to or more than a predetermined threshold value; and combine and recompress the decompressed data to create recompressed data,” as set forth in claims 1 and 8.
The closest newly cited prior art, Arakawa et al., discloses a method to manage groups for deduplication, Periyagaram et al., discloses a method for deduplication in an extent-based architecture, and Natazon, discloses snapshot in deduplication, however, the prior art does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.


CONCLUSION

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152